On the Court’s own motion, appeal, insofar as taken by Rizwan Gondal on behalf of Gondal Asset Management, Inc., dismissed, without costs, upon the ground that a corporation must appear by attorney (see CPLR 321 [a]). On the Court’s own motion, appeal by Rizwan Gondal on his own behalf dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601). Motion for poor person relief dismissed as academic.